          Case 2:20-cv-00736-GMN-NJK Document 11
                                              12 Filed 06/04/20
                                                       06/05/20 Page 1 of 3




 1   GRIFFITH H. HAYES, ESQ.
     Nevada Bar No. 7374
 2   DANIEL B. CANTOR, ESQ.
     Nevada Bar No. 14180
 3   LITCHFIELD CAVO LLP
     3993 Howard Hughes Parkway, Suite 100
 4   Las Vegas, Nevada 89169
     Telephone: (702) 949-3100
 5   Facsimile: (702) 916-1776
     Hayes@LitchfieldCavo.com
 6   Zimmer@LitchfieldCavo.com
     Attorneys for Defendant, Security Service
 7   Federal Credit Union
 8                                UNITED STATES DISTRICT COURT
 9                                        DISTRICT OF NEVADA
10    KAMERON TERRY,                                       CASE NO.: 2:20-cv-00736-GMN-NJK
11                          Plaintiff,
      v.
12                                                         STIPULATION AND ORDER TO
      SECURITY SERVICE FEDERAL CREDIT                      EXTEND TIME TO RESPOND TO
13    UNION and EXPERIAN INFORMATION                       COMPLAINT
      SOLUTIONS, INC.,
14                                                         [SECOND REQUEST]
                            Defendants.
15

16
17

18

19

20

21

22           Plaintiff, KAMERON TERRY (“Plaintiff”) by and through its attorneys of record, Kazerouni
23   Law Group, APC, and Defendant, SECURITY SERVICE FEDERAL CREDIT UNION ( “Security
24   Service”) by and through its attorneys of record, Litchfield Cavo LLP, hereby submit this stipulation
25   to extend time for Security Service to respond to Plaintiff’s Complaint [EFC 1] pursuant to LR IA 6-
26   1.
27           1.     Plaintiff filed its Complaint on April 23, 2020 [EFC 1].
28           2.     Security Service was served on April 30, 2020.
                                                       1
       Case 2:20-cv-00736-GMN-NJK Document 11
                                           12 Filed 06/04/20
                                                    06/05/20 Page 2 of 3




 1          3.      The parties filed their first stipulation to extend time for Security Service to respond to

 2   Plaintiff’s Complaint on May 19, 2020. [EFC 9] (“First Request”).

 3          4.      The Order granting the First Request was filed on May 20, 2020 [EFC 10].

 4          5.      Pursuant to the First Request the responsive pleading of Security Service is currently

 5   due June 4, 2020.

 6          6.      Defendant Security Service shall have an extension of 14 days from June 4, 2020, to

 7   answer, move, or otherwise respond to Plaintiff’s complaint to and including June 18, 2020.

 8          7.      This is Security Service’s second request for an extension of time to respond to the

 9   Complaint and it is not intended to cause any delay or prejudice to any party, but due to certain delays

10   caused by the various jurisdictions’ stay at home orders and to permit Plaintiff and Security Service

11   an opportunity to more fully investigate the claims alleged.

12
      Dated: June 4, 2020                                KAZEROUNI LAW GROUP, APC
13
                                                         By:     /s/ Gustavo Ponce, Esq
14                                                             GUSTAVO PONCE, ESQ.
                                                               Nevada Bar No. 15084
15                                                             6069 South Fort Apache Road, Suite 100
                                                               Las Vegas, NV 89148
16                                                             Tel: 800-400-6808
                                                               Fax: 800-520-5523
17                                                             gustavo@kazlg.com
                                                               Attorneys for Plaintiff Kameron Terry
18
      Dated: June 4, 2020                                LITCHFIELD CAVO LLP
19
                                                         By:     /s/ Daniel B. Cantor, Esq.
20                                                             GRIFFITH H. HAYES, ESQ.
                                                               Nevada Bar No. 7374
21                                                             DANIEL B. CANTOR, ESQ.
                                                               Nevada Bar No. 14180
22                                                             3993 Howard Hughes Parkway, Suite 100
                                                               Las Vegas, Nevada 89169
23                                                             Telephone: (702) 949-3100
                                                               Facsimile: (702) 916-1776
24                                                             Hayes@LitchfieldCavo.com
                                                               Zimmer@LitchfieldCavo.com
25                                                             Attorneys for Security Service Federal
                                                               Credit Union
26
27

28
                                                        2
       Case 2:20-cv-00736-GMN-NJK Document 11
                                           12 Filed 06/04/20
                                                    06/05/20 Page 3 of 3




 1                                                 ORDER

 2          Pursuant to the parties’ stipulation, IT IS SO ORDERED. Defendants answer or response to

 3   Plaintiff’s complaint is due on or before June 18, 2020.

 4
            June 5, 2020 2020
     Dated:______________,
 5

 6
                                          UNITED
                                          United   STATES
                                                 States     MAGISTRATE
                                                        Magistrate Judge COURT JUDGE
 7

 8

 9

10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26
27

28
                                                       3
